      Case 2:18-cv-05076-MVL-DMD Document 26 Filed 03/11/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 PAUL CLARK                                                      CIVIL ACTION
 VERSUS                                                          NO: 18-5076
 JIRI JANDA, ET AL                                               SECTION: "S" (3)


                                   ORDER AND REASONS

       Before the court is the Motion for Partial Summary Judgment filed by defendant,

Werner Enterprises, Inc. (Rec. Doc. 21). Counsel for plaintiff has informed the court that he does

not oppose the motion. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Partial Summary Judgment filed by

defendant, Werner Enterprises, Inc. is GRANTED as unopposed, and plaintiff's direct

negligence claims against Werner Enterprises, Inc., are hereby DISMISSED with prejudice.



       New Orleans, Louisiana, this _____
                                    11th day of March, 2019.


                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
